    UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF NEW YORK

    MAXMILLIAN SLOLEY,

                                        Plaintiff,
                  -v-                                                Civ. No. 1:17-CV-068
                                                                           (TJM/DJS)
    JAMES LEBOW and LEBOW &
    ASSOCIATES, PLLC

                                        Defendants.
D




    APPEARANCES:                                             OF COUNSEL:

    MAXMILLIAN SLOLEY
    Plaintiff Pro Se
    17-A-0421
    Clinton Correctional Facility - Annex
    P.O. Box 2002
J




    Dannemora, NY 12929

    JAMES LEBOW
    Defendant Pro Se
    967 Memorial Village Drive
    Houston, TX 77024

    DANIEL J. STEWART
    United States Magistrate Judge
S




                        REPORT-RECOMMENDATION and ORDER

           On January 23, 2017, Plaintiff Maxmillian Sloley commenced a legal malpractice

    action against his lawyers arising from a civil rights action that was pending for a period of

    time in the Northern District of New York. Dkt No. 1, Compl. In particular, Plaintiff alleges

    that his attorneys discontinued that § 1983 action without his consent. Compl. at ¶ 8. Listed
    as Defendants in the action are Attorney James LeBow, as well as, the law firm of LeBow

    & Associates, PLLC. Some delay in the service of the Complaint was occasioned by the fact

    that Mr. LeBow had relocated to Texas and was no longer practicing in the State of New

    York. See Dkt. No. 27, Dec. & Order. Once service was effectuated, an Answer was

    interposed on behalf of both Attorney LeBow as well as the Professional Limited Liability

    Corporation, LeBow & Associates. Dkt. No. 33.
D




           At the initial Rule 16 conference held on September 26, 2018, it was clarified that Mr.

    LeBow was a retired attorney and no longer admitted to practice in the Northern District of

    New York, and that he was appearing pro se. However, Mr. LeBow also indicated his desire

    to represent and appear for LeBow & Associates, PLLC, which was a Limited Liability

    Corporation, of which he was the only member.
J




           Based on Second Circuit precedent, it is clear that a corporation, because of its unique

    legal status, can only be represented by an attorney, and cannot simply be represented by a

    pro se officer, director, or member. Comprehensive Mfg. Assocs., LLC v. SupplyCore Inc.,

    2017 WL 2693508, at *2 (N.D.N.Y. May 24, 2017), report and recommendation adopted,
S




    2017 WL 2693553 (N.D.N.Y. June 22, 2017). (“While a corporation is a legal entity, it is

    also an artificial one, existing only in the contemplation of the law; it can do no act, except

    through its agents. Since a corporation can appear only through its agents, they must be

    acceptable to the court; attorneys at law, who have been admitted to practice, are officers of

    the court and subject to its control.”) (quoting Brandstein v. White Lamps, 20 F. Supp. 369,


                                                  -2-
    370 (S.D.N.Y. 1937)). Although Attorney LeBow expressed his desire to represent the

    Corporation, the records of the District Court for the Northern District indicate that he was

    last admitted in 2015, at which point he was removed from the roll of active attorneys in this

    District. In light of this, I directed that an attorney appear on behalf of the Corporation and

    file a separate answer by October 3, 2018. See Text Minute Entry dated Sept. 26, 2018. That

    time period has now passed without such an answer having been filed, or an attorney
D




    appearing on behalf of the PLLC. At the most recent telephone conference with the parties,

    Mr. LeBow indicated that there simply were not sufficient funds available to hire counsel for

    the Corporation.

             In light of the foregoing, is hereby recommended that the Answer that was initially

    filed on behalf of the Corporation, by Mr. LeBow in a pro se status, be stricken from the
J




    record, and that the Defendant LeBow & Associates, PLLC, be found in default. See Allstate

    Ins. Co. v. Lopez, 2016 WL 11096618, at *3 (E.D.N.Y. Feb. 25, 2016), report and

    recommendation adopted sub nom. Allstate Ins. Co. v. Irage Yehudian, M.D., 2016 WL

    4129104 (E.D.N.Y. Aug. 2, 2016) (“Where a corporation has failed to appear through
S




    counsel, contrary to a district court order, it is appropriate to enter default judgment against

    it.”).

             For the reasons stated herein, it is hereby

             RECOMMENDED, that the Answer for Defendant Lebow & Associates, PLLC




                                                   -3-
    (Dkt. No. 33) be stricken1, and that the Clerk be directed to enter default on the part of the

    Corporation; and it is further

             ORDERED, that the Clerk of the Court serve a copy of this Report-Recommendation

    and Order upon the parties to this action.

             Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen (14)2 days within which

    to file written objections to the foregoing report. Such objections shall be filed with the
D




    Clerk of the Court. FAILURE TO OBJECT TO THIS REPORT WITHIN FOURTEEN

    (14) DAYS WILL PRECLUDE APPELLATE REVIEW. Roldan v. Racette, 984 F.2d

    85, 89 (2d Cir. 1993) (citing Small v. Sec’y of Health and Human Servs., 892 F.2d 15 (2d Cir.

    1989)); see also 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72 & 6(a).

    Date: October 29, 2018
J




          Albany, New York
S




             1
                 The Answer filed on behalf of Defendant LeBow individually remains.
             2
               If you are proceeding pro se and are served with this Order by mail, three additional days will be added to the
    fourteen-day period, meaning that you have seventeen days from the date the order was mailed to you to serve and file
    objections. FED. R. CIV. P. 6(d). If the last day of that prescribed period falls on a Saturday, Sunday, or legal holiday,
    then the deadline is extended until the end of the next day that is not a Saturday, Sunday, or legal holiday. FED. R. CIV.
    P. 6(a)(1)(C).

                                                               -4-
